UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1698



GEORGIA B. BOOKER-HICKS,

                                              Plaintiff - Appellant,

          versus


PRINCE EDWARD COUNTY SCHOOL BOARD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-99-653-3)


Submitted:   December 20, 2000            Decided:   January 10, 2001


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Georgia B. Booker-Hicks, Appellant Pro Se.    Robert Craig Wood,
James Moss Johnson, Jr., MCGUIRE, WOODS, BATTLE & BOOTHE, Char-
lottesville, Virginia; Fred Lewis Biggs, MCGUIRE, WOODS, BATTLE &
BOOTHE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Georgia B. Booker-Hicks appeals the magistrate judge’s order

granting Prince Edward County School Board’s motion for summary

judgment and dismissing her claims of racial discrimination and

retaliation filed pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2000).

We have reviewed the record and the magistrate judge’s opinion and

find no reversible error.   Accordingly, we affirm substantially on

the reasoning of the magistrate judge.   See Booker-Hicks v. Prince

Edward Co. Sch. Bd., No. CA-99-653-3 (E.D. Va. Apr. 24, 2000).*   We

deny Booker-Hicks’ motion for appointment of counsel and her motion

requesting that we order the School Board to permit her to conduct

further discovery.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




     *
       We note that the magistrate judge did not have the benefit
of the Supreme Court’s recent decision in Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 120 S. Ct. 2097 (2000) (re-
jecting the “pretext plus” standard). Because we find that Booker-
Hicks failed to provide any evidence of pretext whatsoever, the
Reeves decision does not undercut the outcome reached by the
magistrate judge.


                                 2